Citation Nr: 1041697	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-25 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence was received in order to 
reopen a claim for psoriatic arthritis.

2.  Entitlement to service connection for psoriatic arthritis.

3. Entitlement to service connection for residuals of cold 
injuries to the bilateral hands.

4.  Entitlement to service connection for residuals of cold 
injuries to the bilateral feet.

5.  Entitlement to a total disability rating by reason of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, son


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 
1954

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Togus, Maine.  The case comes to the 
Board from the RO in Boston, Massachusetts.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a September 2010 video teleconference hearing.  The 
Veteran also testified as an October 2007 hearing before a 
Decision Review Officer (DRO) at the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for psoriatic arthritis, service 
connection for residuals of cold injuries to the bilateral hands, 
service connection for residuals of cold injuries to the 
bilateral feet, and TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Veteran's claim for service connection for psoriatic 
arthritis was previously denied in a rating decision that was 
dated in June 1992.  The Veteran was notified of this decision 
and his appellate rights, but he did not perfect a timely appeal 
from this decision.

2.  The evidence received since the June 1992 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection for 
psoriatic arthritis.


CONCLUSIONS OF LAW

1.  The RO's rating decision in June 1992 that denied service 
connection for psoriatic arthritis is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010). 
 
2.  New and material evidence has been received to reopen the 
claim of service connection for a psoriatic arthritis. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claims.  Given the favorable action taken 
herein below on the Veteran's application to reopen his claim for 
service connection for psoriatic arthritis, the Board finds that 
no further assistance in developing the facts of that application 
is necessary.  The development necessary for the remainder of the 
Veteran's claims is addressed in the remand section of this 
decision. 

II. New and Material Evidence

In a June 1992 rating decision the RO denied service connection 
for the Veteran's psoriatic arthritis because the evidence did 
not show that this disorder developed in service or within a year 
thereafter. The evidence considered at that time included the 
Veteran's claim form, his service treatment records, VA treatment 
records, and a letter from Dr. J.M.G, who confirmed that the 
Veteran was then currently diagnosed with psoriatic arthritis.  
The Veteran did not timely perfect an appeal of this decision, 
which then became final. 

The Board must first ascertain in this case whether new and 
material evidence has been received in order to reopen the 
Veteran's claims for service connection for psoriatic arthritis.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Evidence received since the prior final rating decision herein 
includes a transcript of the Veteran's testimony at his September 
2010 personal hearing, a transcript of the Veteran's testimony at 
his October 2007 DRO hearing, an undated letter from Dr. H.L.B., 
an April 2006 VA examination pertaining to the Veteran's back, 
and a September 2006 VA examination report pertaining to the 
Veteran's back.  

At the Veteran's October 2007 hearing, he testified that he hurt 
his back in service when he fell off of a crane.  After service 
he was treated for back pain and psoriasis by Dr J.M.G.  He was 
told that these two problems were related, and that both were 
caused by psoriatic arthritis. 

At the Veteran's September 2010 hearing he testified that he had 
difficulties with psoriatic arthritis for approximately 45 years.  
It started with his arms and later spread to his legs.  He 
continued to have problems with this to the present time.

In his undated letter, Dr. H.L.B. wrote that he treated the 
Veteran from 1955 to 1986.  When he first saw the Veteran in the 
summer of 1955 the Veteran was complaining of low back pain.  At 
this time, the Veteran had a few tiny scaly plaques on both 
elbows as well as small areas of silvery scales on his scalp.  As 
a result, the Veteran was tentatively diagnosed with psoriasis.  
Dr H.L.B. wrote that, "it is interesting to speculate from this 
vantage point that [the Veteran's] complaint of back pain and the 
sparse skin lesions that were found in 1955 were the first 
rumblings of the Psoriatic Arthritis that was later to plague 
[the Veteran]."

When the Veteran received a VA examination for his low back in 
April 2006 the examiner, in addition to discussing the Veteran's 
low back, opined that the Veteran had findings consistent with 
psoriatic arthritis shortly after his discharge and that the 
Veteran currently had psoriatic arthritis involving his hands and 
feet.

When the Veteran received a second VA examination for his low 
back in September 2006, the same examiner again also addressed 
the Veteran's psoriatic arthritis.  The examiner noted that the 
Veteran had surgery on his hands due to psoriatic arthritis.  He 
opined that the Veteran was correctly diagnosed with psoriatic 
spondyloarthropathy.  He opined that the Veteran had lumbar pain 
with severe limitation of motion of the cervical, thoracic, and 
lumbar spine, secondary to psoriatic arthritis with psoriatic 
spondyloarthropathy and related to his low back pain that was not 
found in the military.  He opined that the Veteran's back pain, 
for which the Veteran is presently service connected "was and is 
psoriatic arthritis."

The credibility of this evidence is presumed for the purposes of 
reopening a previously denied claim.  See Justus supra.  This 
evidence is new since it was not of record at the time of the 
June 1992 final decision that denied the Veteran's claim for 
service connection for psoriatic arthritis.  It is material 
because together this evidence, including the opinions of Dr. 
H.L.B. and the VA examiner, suggest a link between the Veteran's 
psoriatic arthritis and his service and indicate that, if not 
present in service, the onset may be able to be traced back to 
the 1 year presumptive period after service.

For this reason, the Veteran's claim for service connection for 
psoriatic arthritis is reopened.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for psoriatic arthritis is reopened.


REMAND

The Veteran contends that his psoriatic arthritis is related to 
his service and that he has residuals of cold injuries that he 
sustained while he was serving in Korea.  The Veteran also 
contends that he is unemployable because of his service connected 
disabilities.

Having reopened the Veteran's claim for service connection for 
psoriatic arthritis, evidentiary development, including a VA 
examination, is necessary in order to adjudicate the Veteran's 
claim.

With respect to the Veteran's claims for service connection for 
residuals of cold injuries to his hands and feet, the Veteran 
testified at his hearings that he sustained cold injuries while 
he was in service.  At his October 2007 DRO hearing he testified 
that he had frostbite of his extremities and he now experiences 
symptoms in his hands and feet, including symptoms of psoriatic 
arthritis which he thought might be linked to cold exposure. At 
his September 2010 hearing the Veteran testified that he was 
given a cream for his cold, clammy hands and feet while he was in 
service and that his hands and feet still bother him.   Thus, the 
Veteran has presented evidence of a current disability or 
symptoms of a disability, an in service event, and a plausible 
link between the in-service event and the current disorder.  Thus 
he satisfied the low threshold necessitating a VA examination 
that was set forth in McClendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  Thus, an examination must be provided.

Finally, the Veteran's claim for TDIU is inextricably intertwined 
with his service connection claims.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).   The Board cannot determine whether the Veteran's 
service connected disabilities render him unemployable until it 
is determined whether the Veteran's psoriatic arthritis and 
claimed residuals of cold injuries are due to his military 
service. 

Given the other development required in this case, more recent 
treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and 
request that he identify all treatment that 
he received for his psoriatic arthritis or 
residuals of cold injuries to his hands and 
feet.  All identified treatment records 
should be obtained, to the extent that they 
are not already in the claims file.  If 
records are identified but cannot be obtained 
this fact, as well as the efforts that were 
made to obtain the records, should be 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.

2.  The Veteran should be scheduled for an 
examination by an appropriate specialist to 
determine the extent and etiology of his 
currently diagnosed psoriatic arthritis.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that either (a) the 
Veteran's psoriatic arthritis was caused by 
an in-service disease or injury, including 
his back injury or exposure to cold, or (b) 
that the symptoms of pain and flaking or 
scaly skin that were present within 1 year of 
service in 1955 represented the onset of the 
Veteran's psoriatic arthritis.  The examiner 
must set forth a complete rationale for his 
or her opinion in the report of examination.  
If the examiner cannot provide the requested 
opinion(s) without resort to undue 
speculation, then he or she should explain 
why this is the case.

The examiner should also document all of the 
symptoms of the Veteran's psoriatic 
arthritis, including their effects on the 
Veteran's employability.  This should include 
a discussion of the limitations of the 
Veteran's functioning that are caused by the 
Veteran's psoriatic arthritis.

3.  The Veteran should be scheduled for a VA 
examination to determine whether he currently 
has any residuals of exposure to cold 
sustained during service in Korea. The 
examiner should provide an opinion as to 
whether it is at least as likely as not (at 
least 50 percent likely) that the Veteran 
currently experiences residuals of cold 
injuries to his hand and feet incurred during 
his period of service, specifically to 
include service in Korea.  The examiner 
should fully document the rationale for his 
or her conclusion in the report of 
examination. If the examiner cannot provide 
the requested opinion(s) without resort to 
undue speculation, then he or she should 
explain why this is the case.

If cold injury residuals are diagnosed, then 
the examiner should document all current 
residual symptoms of the cold injuries to the 
Veteran's hands and feet.  In doing so, the 
examiner should, to the extent possible, 
distinguish between residuals of cold 
injuries and other disorders affecting the 
Veteran's hands and feet, including psoriatic 
arthritis, unless such other disorders are 
determined to have been caused by cold 
injuries.  The examiner should also explain 
the effects that the Veteran's cold injuries 
would have on his employability. This should 
include a discussion of the limitations on 
the Veteran's functioning that are caused by 
his cold injuries.

4.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and given 
an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
GRAIG JACKSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


